DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election by Telephone
A telephone call was made to Patrick Johnson on May 11, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c)
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group Ⅰ, claims 1–10, drawn to an air filter element.
Group Ⅱ, claims 11–15, drawn to a method for producing an air filter element.
Group Ⅲ, claims 16–20, drawn to an air filter element.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because while the groups share a technical feature, it is not a “special technical feature” as it does not make a contribution over the prior art in view of Heim, DE 10 2015 016 236 (“Heim”)1.  Specifically, Groups Ⅰ and Ⅱ share the technical feature of: 
An air filter element comprises a filter medium pack. The filter medium pack is substantially tubular shaped with a first side and a second side. A guiding rim comprises a sealing surface having a radial component arranged on at least one of the first side and the second side. The sealing surface is configured to provide radial sealing when installed in a suitably shaped cavity. A circumference of the guiding rim comprises at least one convex portion and at least one concave portion. A contour of the filter medium pack corresponds to said convex portion of said guiding rim and at least part of said concave portion.
The shared technical feature is not a “special technical feature” because it is disclosed in Heim which teaches:
A filter element 1 comprises a plurality of stacked single sheets 2 (i.e., the filter medium pack). Heim Fig. 1, [0025]. The plurality of stacked single sheets 2 are substantially tubular shaped with a first side and a second side 6. Id. at Fig. 1, [0027].  It is noted here that the filter element 1 of Heim is regarded as “substantially tubular shaped” based on applicants definition of “substantially tubular” in the specification. Spec. dated Apr. 24, 2019 (“Spec.”) 5. Additionally, Applicant’s disclosure of Fig. 15 has s similar shape to the filter element 1 of Heim.  Heim also discloses a guiding rim, i.e., the frame that supports seal 8. Heim Fig. 3, [0029]. The guiding rim of Heim comprises a sealing surface 8 having a radial component arranged on the first side. Id. at Id. at Fig. 2, [0031]. A circumference of the guiding rim comprises a convex portion and a concave portion. A contour of the filter medium pack 2 corresponds to the convex portion of said guiding rim (contour 1) and at least part of said concave portion (contour 2). Id. at Fig. 4. 

    PNG
    media_image1.png
    828
    1142
    media_image1.png
    Greyscale

Groups I and Ⅲ lack unity of invention because while the groups share a technical feature, it is not a “special technical feature” as it does not make a contribution over the prior art in view of Heim. Specifically, Groups Ⅰ and Ⅲ share the technical feature of: 
An air filter element comprises a filter medium pack. A guiding rim comprises one convex portion and one concave portion, each corresponds to a contour of filter medium pack. A radial seal. 
The shared technical feature is not a “special technical feature” because it is disclosed in Heim which teaches:
A filter element 1 comprises a plurality of stacked single sheets 2 (i.e., the filter medium pack). Heim Fig. 1, [0025]. A guiding rim (i.e., the frame that supports seal 8) comprises a convex portion and a concave portion. Id. at Fig. 3, [0029], each corresponds to a contour of the filter medium pack 2 (i.e., contour 1 and contour 2). Id. at Fig. 4. A radial seal 8. Id. at Fig. 4, [0029]. 

    PNG
    media_image1.png
    828
    1142
    media_image1.png
    Greyscale

Groups Ⅱ and Ⅲ lack unity of invention because while the groups share a technical feature, it is not a “special technical feature” as it does not make a contribution over the prior art in view of Heim. Specifically, Groups Ⅱ and Ⅲ share the technical feature of: 
An air filter element comprises a filter medium pack. A guiding rim mounted to the filter medium pack. The guiding rim comprises a convex portion and a concave portion. The convex portion and the concave portion each corresponds to a contour of the filter medium pack. A radial seal. 
The shared technical feature is not a “special technical feature” because it is disclosed in Heim which teaches:
A filter element 1 comprises a plurality of stacked single sheets 2 (i.e., the filter medium pack). Heim Fig. 1, [0025]. A guiding rim (i.e., the frame that supports seal 8) mounted to the filter medium pack 2. Id. at Fig. 3. The guiding rim comprises a convex portion and a concave portion. Id. at Fig. 3, [0029], each corresponds to a contour of the filter medium pack 2 (i.e., contour 1 and contour 2). Id. at Fig. 4. A radial seal 8. Id. at Fig. 4, [0029]. 

    PNG
    media_image1.png
    828
    1142
    media_image1.png
    Greyscale

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Heim reference is the 11-page Foreign Reference dated Apr. 24, 2019. A copy of Heim’s machine translation is provided with the office action. The examiner relies on the original document for the figures and the machine translation for the text.